      Case 5:18-cv-01285-BKS-TWD Document 1 Filed 11/02/18 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

               Plaintiff,
                                                   Civil Action No. 5:18-CV-1285 [BKS/TWD]
        v.

 $10,032.00 in United States Currency,

                Defendant.

                  VERIFIED COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, United States of America, by its attorneys, Grant C. Jaquith, United States

Attorney for the Northern District of New York, and Mary E. Langan, Assistant United States

Attorney, brings this Complaint and alleges the following in accordance with Supplemental Rule

G(2) of the Federal Rules of Civil Procedure:

                                 NATURE OF THE ACTION

       1)      This is a civil action in rem to forfeit and condemn for the use and benefit of the

United States of America the following property: $10,032.00 in United States Currency

(“defendant currency”), representing the proceeds of, and property having facilitated, offenses in

violation of 21 U.S.C. §§ 841, 844 and 846.

                                 THE DEFENDANT IN REM

       2)      The $10,032.00 in United States currency was seized on June 13, 2018 at

approximately 2:45 P.M. during a search of the residence of Toryan M. Jones (“Jones”), located

at 603 Wright Avenue, Mattydale, New York, 13211, as well as the subsequent search of a vehicle

known to be operated by Jones.

       3)      The defendant currency is presently in the custody of the United States Marshal

Service in Syracuse, New York.
      Case 5:18-cv-01285-BKS-TWD Document 1 Filed 11/02/18 Page 2 of 10




                                  JURISDICTION AND VENUE

        4)      The United States of America (“Plaintiff”) brings this action in rem in its own right

to forfeit and condemn the defendant currency. This Court has subject matter jurisdiction over

this action pursuant to 28 U.S.C. §§ 1345 and 1355(a), and in rem jurisdiction under 28 U.S.C. §

1355(b).

        5)      Upon the filing of this Complaint, Plaintiff requests that the Court issue an arrest

warrant in rem pursuant to Supplemental Rule G(3)(b), which Plaintiff will execute upon the

defendant currency pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

        6)      Venue is proper in this district pursuant to 28 U.S.C. §§ 1355 and 1395, because

the acts or omissions giving rise to the forfeiture occurred in this district.

                                    BASIS FOR FORFEITURE

        7)      For offenses in violation of 21 U.S.C. § 841 and § 846, the defendant property is

subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6), which provides for the forfeiture of:

                All moneys, negotiable instruments, securities, or other things of
                value furnished or intended to be furnished by any person in
                exchange for a controlled substance or listed chemical in violation
                of 21 U.S.C. §§ 801 et seq., all proceeds traceable to such an
                exchange, and all moneys, negotiable instruments, and securities
                used or intended to be used to facilitate any violation of 21 U.S.C.
                §§ 881, et seq.

        8)      For offenses in violation of 21 U.S.C. § 844, the defendant property is subject to

forfeiture pursuant to 21 U.S.C. § 881(a), which provides for the forfeiture of property involved

in, used, or intended to be used to facilitate violations of 21 U.S.C. § 844; specifically:

                all controlled substances which have been manufactured,
                distributed, dispensed or acquired in violation of 21 U.S.C. §§ 881,
                et seq.
      Case 5:18-cv-01285-BKS-TWD Document 1 Filed 11/02/18 Page 3 of 10



                                              FACTS

       9)      The facts alleged in this Complaint are based upon information and belief, the

sources of which are reports from the Drug Enforcement Administration (“DEA”), and other

written and oral information officially received by the Office of the United States Attorney for the

Northern District of New York.

       10)     On April 2, 2018, the Onondaga Sheriff’s Office Special Investigations Unit

received information from a confidential and reliable informant that an individual by the name of

Toryan M. Jones (“Jones”) was involved in the sale of cocaine.

       11)     The informant was utilized by Onondaga County Detective Mark A. Grady

(“Detective Grady”) and other members of the Onondaga County Sheriff’s Office to make

controlled purchases of cocaine from Jones on three separate occasions.

       12)     Each of the three purchases were conducted in the area of Jones’ residence, located

at 603 Wright Avenue, Mattydale, New York, 13211, between May 13, 2018 and June 10, 2018.

       13)     On each occasion, detectives observed Jones leave his residence immediately prior

to the sale, and return to the residence after the transaction had occurred.

       14)     All substances recovered from the confidential informant were confirmed to be

cocaine during field-testing.

       15)     Members of the Onondaga County Sheriff's Office Special Investigations Unit also

conducted surveillance of Jones on multiple occasions. During surveillance, detectives observed

Jones meeting with individuals in various parking lots around the Mattydale, New York area,

engaging in conduct detectives found consistent with smaller quantity, street-level sales of

narcotics.
        Case 5:18-cv-01285-BKS-TWD Document 1 Filed 11/02/18 Page 4 of 10



         16)     To further the investigation, on or about April 12, 2018, detectives conducted a

"trash pull" of discarded trash from Jones’ residence.      During this “trash pull,” packaging

consistent with street-level drug sales was found, including approximately six torn plastic bags,

each containing a white powder residue which field tests confirmed to be cocaine. Detectives also

recovered numerous torn plastic bags with corners removed.1

         17)     On June 13, 2018, Detective Grady applied for and received state search warrants

for a white, 2018 Ford Explorer bearing New York license plate number HWV-5615, a vehicle

detectives had observed Jones operating during narcotics sales,2 and for Jones’ residence.

         18)     On June 13, 2018, at approximately 2:45 P.M., Detective Grady and members of

the Onondaga County Sheriff's Office set up surveillance of Jones’ residence. Jones was observed

departing in the white Ford Explorer bearing New York license plate number HWV-5615. As

members of the team maintained surveillance of the residence, a traffic stop was conducted on

Jones. The vehicle was secured for later search.3

         19)     Soon thereafter, detectives observed Tionna M. Reaves (“Claimant Reaves”), wife

of Jones, leaving the residence and walking on foot in the direction of Malden Road, Mattydale.

Detectives detained Claimant Reaves and the search warrant of the residence was executed.




1
 The corners of sandwich bags are commonly used for the packaging of small weight quantities
of cocaine for sales, after breaking down a larger weight or block of compressed cocaine, such as
was found in the target residence. Having numerous corners of bags without the corresponding
bag would be indicative of use, while having numerous bags with the corners missing is indicative
of sales.
2
    Detectives later learned the vehicle had been rented by Claimant, Tionna M.Reaves.
3
  The vehicle search was conducted at approximately 4:23 P.M. The vehicle was not searched at
the time of the traffic stop in an attempt to preserve evidentiary value at the residence and to
prevent a phone call being placed to Claimant Reaves prior to Jones being taken into custody.
      Case 5:18-cv-01285-BKS-TWD Document 1 Filed 11/02/18 Page 5 of 10



       20)     During the search of the residence, detectives recovered approximately 45 grams

of cocaine, approximately 5 grams of Crack cocaine, approximately 3 grams of Marihuana, and

$10,032.00 U.S. currency.4

       21)     4 grams of Crack cocaine was located on the top of a tall dresser in the master

bedroom in two clear, knotted plastic sandwich bags containing a beige, chunky substance. Later

field tests revealed the substance to be Crack cocaine.5 Located on the dresser with the Crack

cocaine was mail addressed to Tionna M. Reaves, 603 Wright Avenue, Mattydale, New York,

13211, and mail from utility National Grid addressed to Toryan M. Jones, 603 Wright Avenue,

Mattydale, New York, 13211.

       22)     In a wide dresser drawer in the master bedroom, the following items were located:

               a)     a clear plastic sandwich bag containing a 1 gram of a beige, chunky

                      substance. Later field tests revealed the substance to be Crack cocaine.

               b)     a clear, knotted plastic bag containing 44 grams of a compressed, white

                      powder. Field tests revealed the substance to be cocaine.

               c)     a CR brand digital scale with approximately 1 gram of a white powder

                      residue. Field tests revealed the substance to be cocaine.

       23)     $520.00 of the defendant currency was located on the nightstand of the master

bedroom in denominations as follows: 16 x $20.00 and 2 x $100.00.




4
 The total amount of currency seized was $10,332.00. When the seized currency was later taken
to M&T Bank for deposit, it was determined that three of the $100.00 bills were counterfeit bills,
making the total valid currency seized $10,032.00.
5
  Samples of the alleged cocaine found in the residence were conducted during the execution of
the search warrant using a Scott Reagent Modified Type G cocaine field test, resulting in positive
reactions to the presence of cocaine. The totality of the drugs were field tested at Onondaga
County Head Quarters following the execution of all the search warrants.
      Case 5:18-cv-01285-BKS-TWD Document 1 Filed 11/02/18 Page 6 of 10



       24)     $9,780.00 of the defendant currency was located in the master bedroom walk-in

closet in the pocket of a red jacket owned by Claimant Reaves in denominations as follows: 29 x

$20.00, 2 x $50.00 and 91 x $100.00.

       25)     In the living room of the residence, a Ziploc-style bag containing 3 grams of a

green, plant-like material and a brown cigarette were located on the coffee table. Later field tests

confirmed the substance and cigarette to be Marihuana.

       26)     After the search of the residence was executed, the vehicle search was conducted.

During the search of the vehicle, detectives recovered a small amount of a green, plant-like

material, which later field tests revealed was Marihuana.

       27)     The Marihuana was found located in the vehicle’s center console in a Ziploc-style

bag in an amount consistent with a violation level offense, along with $32.00 of the defendant

currency. The $32.00 in defendant currency was in denominations as follows: 2 x $1.00, 2 x $5.00

and 1 x $20.00.

       28)     Jones and Claimant Reaves were arrested and charged with Criminal Possession of

a Controlled Substance in the 3rd degree (intent to sell a narcotic drug), Criminal Possession of a

Controlled Substance in the 3rd degree (narcotic drug with aggregate weight of more than 1/2

ounce), Criminal Possession of a Controlled Substance in the 7th degree, three counts of

Criminally Using Drug Paraphernalia in the 2nd degree and unlawful possession of marihuana.

       29)     Jones and Claimant Reaves were then transported to the Onondaga County Sheriff’s

Office, where they were both incarcerated.

       30)     The defendant currency was transported to the Onondaga County Sheriff’s Office

and secured under that agency’s rules and regulations pending the outcome of a Federal Request

for Adoption by the DEA.
        Case 5:18-cv-01285-BKS-TWD Document 1 Filed 11/02/18 Page 7 of 10



         31)     On July 9, 2018, the defendant currency was adopted by the DEA and converted

into M&T Bank Check #101903351-4 and secured. Check #101903351-4 was later transferred to

the custody of the United States Marshal Service under that agency’s rules and regulations.

         32)     Claimant Reaves was released from jail on June 14, 2018. Jones was released from

jail on June 18, 2018.

         33)     During both the booking process as well as during his arraignment before the Office

of the Onondaga County District Attorney’s Office (“the D.A.”), Jones admitted that all of the

cocaine found during the search belonged to him.

         34)     Jones has prior felony convictions and prior arrests for drug offenses in the State of

New York.

         35)     On November 06, 2006, Jones was arrested and charged with criminal possession

of a controlled substance in the third degree and criminal possession of a controlled substance in

the seventh degree. Jones was convicted of a D Felony, criminal possession of a controlled

substance in the fifth degree, cocaine 500 milligrams.

         36)     On April 02, 2009, Jones was arrested and charged with 2 counts of criminal

possession of a controlled substance in the third degree, criminally using drug paraphernalia in the

second degree, resisting arrest, and obstructing government administration in the second degree.

Jones was convicted of a B Felony, criminal possession of a controlled substance, Crack cocaine.6

         37)     Detectives have reason to believe, both through confidential information and

ongoing observation, that Jones is still actively dealing narcotics.

         38)     Claimant Reaves had no known criminal record prior to this incident.




6
    Records show Claimant Reaves was present during this arrest.
      Case 5:18-cv-01285-BKS-TWD Document 1 Filed 11/02/18 Page 8 of 10



                                     POTENTIAL CLAIMANTS

        39)        On or about July 5, 2018, the Syracuse, New York resident office of the DEA

elected to adopt the property from the Onondaga County Sheriff’s Office. Task Force Agent Adam

J. Rivers serves as the DEA Case Agent.

        40)        On or about August 6, 2018, the DEA received an Administrative Claim for the

defendant currency from Claimant Reaves, and referred the matter of its seizure and forfeiture for

judicial action.

        41)        Upon information and belief, Claimant Reaves is not in the military service, is not

an infant, and is not an incompetent person.

        42)        Upon information and belief, Claimant Reaves is unemployed and receives Social

Security Administration benefits.

        WHEREFORE, the United States of America requests:

        43)        That a Warrant for Arrest In Rem, in the form submitted with this Complaint, be

issued to the United States Marshal of the Northern District of New York or any subcontractor

thereof and/or to any duly authorized law enforcement officer;

        44)        That the Court direct any and all persons having any claim to the defendant

currency to file and serve their Verified Claims and Answers as required by 18 U.S.C. § 983(a)(4)

and Rule G of the Supplemental Rules, or suffer default thereof;

        45)        That a judgment be entered declaring the defendant currency to be forfeited and

condemned to the use and benefit of the United States of America; and

        46)        That Plaintiff be awarded its costs and disbursements in this action and such other

and further relief as this Court deems proper and just.
    Case 5:18-cv-01285-BKS-TWD Document 1 Filed 11/02/18 Page 9 of 10



Dated: November 2, 2018              Respectfully Submitted,

                                     GRANT C. JAQUITH
                                     United States Attorney

                              By:    /s/ Mary E. Langan
                                     Mary E. Langan
                                     Assistant United States Attorney
                                     Bar Roll No. 518971
Case 5:18-cv-01285-BKS-TWD Document 1 Filed 11/02/18 Page 10 of 10
                              Case 5:18-cv-01285-BKS-TWD Document 1-1 Filed 11/02/18 Page 1 of 1
 OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
UNITED STATES OF AMERICA                                                                                         $10,032.00 in U.S. Currency

      (b) County of Residence of First Listed Plaintiff               Onondaga                                  County of Residence of First Listed Defendant                Onondaga
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Mary E. Langan, Assistant U.S. Attorney (315) 448-0650
United States Attorney's Office, 100 South Clinton Street
Syracuse, New York 13261
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 ’ 1     U.S. Government                  ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                           of Business In This State

 ’ 2     U.S. Government                  ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 ’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
 ’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
 ’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
 ’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
 ’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
        & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
 ’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
 ’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
         Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
         (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
 ’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
         of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
 ’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
 ’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
 ’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
 ’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
 ’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
 ’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
 ’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
 ’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
 ’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
 ’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                              Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                      ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                              Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                      ’    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 ’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                         another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                              21 USC 881
 VI. CAUSE OF ACTION Brief description of cause:

 VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         ’ Yes     ’ No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   11/02/2018                                                             s/Mary E. Langan
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT           Waived                       APPLYING IFP                                       JUDGE    BKS                    MAG. JUDGE
                                                                                                                                                                                       TWD
                                                                                       5:18-CV-1285
                   Print                                 Save As...                            Export as FDF                         Retrieve FDF File                                Reset
